Citation Nr: 0007235	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1944.

Service connection was granted for rheumatic heart disease by 
a November 1944 rating decision.  A 10 percent disability 
rating was assigned, effective October 28, 1944.  This rating 
was subsequently increased to 30 percent by an October 1950 
rating decision, effective September 7, 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim.

The veteran provided testimony at personal hearings held 
before the RO in May 1993 and December 1998, as well as 
before the undersigned Board Member in February 2000.  
Transcripts of all of these hearings are of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claim for an increased evaluation for his rheumatic 
heart disease is well-grounded.  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, 
VA has accorded the veteran several examinations in relation 
to this claim, obtained medical records pertaining to the 
instant case, and provided the veteran with the opportunity 
to present pertinent testimony at several personal hearings.  
Nevertheless, for the reasons stated below, the Board 
concludes that additional development is necessary for a full 
and fair adjudication of the veteran's claim.

The veteran's service medical records show that he was 
treated in April 1944 for rheumatic fever which affected his 
knees and right elbow, as well as valvular heart disease with 
mitral insufficiency.  He was ultimately discharged from 
service because of valvular heart disease, mitral 
insufficiency, manifested by systolic murmur at apex.  It was 
determined that this disability incapacitated the veteran for 
military service because of inability to endure the rigors of 
military duties. 

Service connection was subsequently granted for the veteran's 
heart disorder by a November 1944 rating decision.  A 10 
percent disability rating was assigned, effective October 28, 
1944.  This rating was subsequently increased to 30 percent 
by an October 1950 rating decision, effective September 7, 
1950.  It is noted that the 30 percent rating for the 
veteran's heart disorder was subsequently confirmed and 
continued by several subsequent rating decisions, including 
decisions issued in April 1987 and June 1989.  The veteran 
was informed of these decisions, and did not appeal.

The veteran's current increased rating claim was received by 
the RO in October 1991.  VA medical records were subsequently 
added to the file that cover a period from October 1990 to 
February 1991, and the veteran underwent a VA medical 
examination in November 1991.  Thereafter, the RO confirmed 
and continued the 30 percent disability rating in a December 
1991 rating decision.

Following the December 1991 rating decision, additional VA 
medical treatment records were added to the file for the 
period of November to December 1991.  Additionally, the 
veteran underwent a new VA medical examination in December 
1991.   Thereafter, the RO once again confirmed and continued 
the 30 percent disability rating for the veteran's rheumatic 
heart disease in an April 1992 rating decision.  The 
veteran's Notice of Disagreement was subsequently received in 
December 1992.  A Statement of the Case was issued in January 
1993, and the veteran's Substantive Appeal was received in 
February 1993.  

The veteran's rheumatic heart disease is evaluated pursuant 
to the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 
7000.  During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Accordingly, the 
Board will consider whether the veteran is entitled to a 
disability rating in excess of 30 percent for his rheumatic 
heart disease under both the old and new criteria.

Under the "old" criteria, valvular heart disease was rated 
at 10 percent with identifiable valvular lesion, slight, if 
any dyspnea, the heart not enlarged; following established 
active rheumatic heart disease.  A 30 percent evaluation 
required from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent evaluation was warranted when the heart 
was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor precluded.  A 100 
percent rating was warranted for an active rheumatic disease, 
and with ascertainable cardiac manifestations, for a period 
of 6 months.  Further, a 100 percent rating was also 
warranted for inactive rheumatic heart disease substantiated 
by clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).

Under the "new" criteria, valvular heart disease is rated 
at 30 percent when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  A 
rating of 60 percent requires more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1999).

When the criteria for evaluation of disabilities of the 
cardiovascular system were revised effective January 12, 
1998, supplementary information was published in the Federal 
Register which included the following:

We have ... revised the criteria to 
incorporate objective measurements of the 
level of physical activity, expressed in 
METs (metabolic equivalents), at which 
cardiac symptoms develop. .... [M]ultiples 
of resting oxygen consumption (or METs) 
are used to calculate the energy cost of 
physical activity. ... We have revised the 
criteria to assign a 30-percent 
evaluation if a workload of greater than 
five METs but not greater than seven METs 
produces symptoms.  Activities that fall 
into this range include slow stair 
climbing, gardening, shoveling light 
earth, skating, bicycling at a speed of 
nine to ten miles per hour, carpentry, 
and swimming (Fox, S. M. III,  Naughton, 
J.P., Haskell, W.L.:  Physical activity 
and the prevention of coronary heart 
disease.  Ann. Clin. Res., 3:404, 1971 
and Goldman, L. et al.:  Comparative 
reproducibility and validity of systems 
for assessing cardiovascular functional 
class:  Advantages of a new specific 
activity scale.  (Circulation 64:1227, 
1981).  METs are measured by means of a 
treadmill exercise test, which is the 
most widely used test for diagnosing 
coronary artery disease and for assessing 
the ability of the coronary circulation 
to deliver oxygen according to the 
metabolic needs of the myocardium (Cecil, 
175 and Harrison, 966).  Administering a 
treadmill exercise test may not be 
feasible in some instances, however, 
because of a medical contraindication, 
such as unstable angina with pain at 
rest, advanced atrioventricular block, or 
uncontrolled hypertension.  We have, 
therefore, provided objective alternative 
evaluation criteria, such as cardiac 
hypertrophy or dilatation, decreased left 
ventricular ejection fraction, and 
congestive heart failure, for use in 
those cases.  We have also indicated that 
when a treadmill test cannot be done for 
medical reasons, the examiner's 
estimation of the level of activity, 
expressed in METs and supported by 
examples of specific activities, such as 
slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope, is acceptable.

62 Fed. Reg. 65,207, 65,210-65211 (emphasis added); see also 
38 C.F.R. § 4.104.

At the veteran's most recent VA medical examination for 
disability evaluation purposes in February 1998, the examiner 
opined that a workload of more than 5 METs would result in 
rather marked symptoms of dyspnea, fatigue, and dizziness in 
the veteran.  The Board notes that this corresponds to the 
assigned rating of 30 percent under the "new" criteria.  
However, it is not clear from the examiner's opinion whether 
or not a workload of 3 to 5 METs, or less than 3 METs, would 
or would not produce such symptoms.  Accordingly, 
clarification is necessary in order to resolve the veteran's 
claim.

As an additional matter, it is noted that since the last VA 
medical examination for disability evaluation purposes was 
conducted more than two years ago, the Board is of the 
opinion that the evidence on file may not accurately reflect 
the current severity of the veteran's service-connected 
rheumatic heart disease.  In fact, at the February 2000 
personal hearing both the veteran and his spouse testified 
that his symptoms had gotten worse since the February 1998 VA 
medical examination.  In claims for increased ratings, the 
degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994) (Emphasis added).  Thus, 
even if the findings of the February 1998 VA medical 
examination were clear as to the severity of the veteran's 
heart disorder, a new examination would still be necessary in 
the instant case.

The veteran also testified at his February 2000 personal 
hearing that he was no longer able to work as a result of his 
service-connected rheumatic heart disease.  He testified that 
his heart condition had been so disabling that it precluded 
any sort of gainful employment.  Thus, it appears that the 
veteran is claiming that he is entitled to a total rating 
based upon individual unemployability (TDIU).  See 38 C.F.R. 
§ 4.16.  A review of the record shows that it does not appear 
that the RO has specifically adjudicated a TDIU claim.

In VAOPGCPREC 6-96 General Counsel for VA made the following 
statements:

. . . where the appealed "issue" 
concerns entitlement to an increased 
rating for a service-connected 
disability, we believe the Board would 
have jurisdiction to address, as a 
"subissue," the question of whether an 
increased rating may be warranted on a 
particular basis, including an 
extraschedular rating under section 
3.321(b)(1) or a TDIU rating under 
section 4.16(b).  The question of 
entitlement to a TDIU rating for a 
particular service- connected disability 
is in many respects similar to the 
question of entitlement to an 
extraschedular rating for such 
disability, although the questions are 
governed by separate regulations and 
different standards.  Both questions 
concern entitlement to an increased 
rating for a service-connected disability 
on a basis other than the evaluations 
provided in VA's ratings schedule.  
Accordingly, the question of entitlement 
to a TDIU rating, when properly raised, 
may be considered a component of an 
increased-rating claim to the same extent 
that the question of extraschedular 
entitlement may be. 

Based on the foregoing, the Board finds that VA must consider 
whether the veteran is entitled to a TDIU as part of his 
increased rating claim.

The Board acknowledges that the veteran's current claim has 
been in adjudicative status for many years.  Therefore, the 
Board wishes to assure the veteran that it would not be 
ordering additional development at this point unless it was 
necessary for a fair and full determination of his case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his rheumatic 
heart disease.  After securing the 
necessary release, the RO should obtain 
those records not on file.

2.  The RO should provide the veteran 
with a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.  A reasonable 
period of time should be afforded the 
veteran in which to complete and return 
this document.

3.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
rheumatic heart disease.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
requested to express an opinion as to the 
veteran's estimated level of activity, 
expressed in METs and supported by 
examples of specific activities, that 
leads to cardiac symptoms (see cited 
portions of 62 Fed. Reg. 65,207, 65,210-
65211, set forth above).  Additionally, 
the examiner should express an opinion as 
to the level of industrial impairment the 
veteran experiences as a result of his 
service-connected rheumatic heart 
disease.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  The RO's determination 
should reflect consideration of whether 
the veteran is entitled to a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


